381 Pa. 617 (1955)
Commonwealth ex rel. Matthews, Appellant,
v.
Day.
Supreme Court of Pennsylvania.
Submitted May 3, 1955.
May 23, 1955.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*618 Joseph J. Matthews, in propria persona, appellant.
William T. Gennetti and Victor Wright, Assistant District Attorneys, and Samuel Dash, Acting District Attorney, for appellee.
OPINION PER CURIAM, May 23, 1955:
This is an appeal from an order of the court below dismissing appellant's petition for a writ of habeas corpus.
Appellant was indicted, tried, and found guilty of the crime of voluntary manslaughter. His present petition states that there are six questions involved,  Whether he was entitled to have had an investigation made of the charges? Whether he had been entitled to a postponement of his trial in order to have a certain witness present? Whether a certain article shown to the jury was inadmissible as evidence? Whether he was improperly convicted on the testimony of two interested witnesses? Whether the charge of the trial judge reviewed the evidence unfairly? Whether the Commonwealth had improperly excluded evidence from the court and jury?
At the hearing before the court below the petitioner offered no testimony in regard to these matters. But, in any event, they obviously represent only alleged trial errors which, at best, are not the subject of relief *619 in a habeas corpus proceeding. A writ of habeas corpus cannot be made the substitute for an appeal.
Order affirmed.